Order entered January 6, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00548-CV

                           IN THE INTEREST OF S.V., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-04-11968-V

                                            ORDER
       Before the Court is the January 3, 2020 request of Glenda Finkley, Official Court

Reporter for the 256th Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to February 3, 2020. We caution Ms.

Finkley that further extension requests will be disfavored.


                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE